                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


United States of America,                              Criminal No. 19-145(1) (DWF/LIB)

                     Plaintiff,

v.                                                       ORDER ADOPTING REPORT
                                                          AND RECOMMENDATION
David Allen Neadeau,

                     Defendant.


       The above matter comes before the Court on Defendant David Allen Neadeau’s

(“Defendant”) objections (Doc. No. 32) to Magistrate Judge Leo I. Brisbois’ Report and

Recommendation dated August 29, 2019 (Doc. No. 31) insofar as it recommends that

Defendant’s Motion for Suppression of Evidence Obtained as a Result of Search of

Vehicle (Doc. No. 23) be denied. The Government responded to Defendant’s objections

on September 25, 2019 (Doc. No. 33.)

       The Court has conducted a de novo review of the record, including a review of the

arguments and submissions of counsel, pursuant to 28 U.S.C. § 636(b)(1) and Local

Rule 72.2(b). The factual background for the above-entitled matter is clearly and

precisely set forth in the Report and Recommendation and is incorporated by reference

for purposes of Defendant’s objections.

       In the Report and Recommendation, the Magistrate Judge concluded that there

was probable cause to issue a search warrant for Defendant’s vehicle on March 13, 2019.

In particular, the Magistrate Judge detailed the information contained in the affidavit in
support of the application for the search warrant of Defendant’s vehicle. These facts

include the following: law enforcement encountered Defendant sleeping in his parked

but running car; only after several attempts was law enforcement able to wake Defendant

up; law enforcement initiated multiple field sobriety tests, two of which Defendant failed;

after being arrested, Defendant’s urine test was positive for methamphetamine,

amphetamine and MDMA. The Magistrate Judge found that the judge who signed the

search warrant had a substantial basis to conclude that there was a reasonable probability

that evidence of Defendant’s drug use could be found in the vehicle. (Doc. No. 31 at 7.)

The Magistrate Judge went on to conclude that, even if probable cause did not exist to

believe that evidence of a crime could be found in Defendant’s vehicle, both the Leon

good-faith and automobile exceptions would apply. (Id. at 8, 9 n.4.)

       Defendant contends that the Magistrate Judge erred in the above conclusions.

First, Defendant argues that the Magistrate Judge erred in concluding that the judge had a

substantial basis to conclude that there was a reasonable probability that evidence of

Defendant’s drug use could be found within the vehicle, focusing on the absence of any

indication that law enforcement observed or suspected drug contraband or the presence of

any odor consistent with a controlled substance. Second, Defendant argues that the

Magistrate Judge erred in concluding that the Leon good-faith exception would apply

because the judge did not give any meaningful review to the warrant application and

merely “rubber stamped” law enforcement’s request. Finally, Defendant argues that the

Magistrate Judge erred in concluding that law enforcement could have searched the




                                             2
vehicle under the automobile exception because nothing observed within the vehicle

would indicate any controlled substances would be located inside the vehicle.

      The Court has carefully reviewed the Report and Recommendation, Defendant’s

objections, and the Government’s arguments in response. After that review, the Court

finds no reason to depart from the Magistrate Judge’s recommendations, which are both

factually and legally correct. The Magistrate Judge thoroughly considered whether the

search warrant at issue was supported by probable cause and correctly concluded that it

was so supported. In addition, the Magistrate Judge correctly concluded that even

without probable cause, Defendant’s motion to suppress would be properly denied under

the Leon good-faith exception. Based upon the Court’s de novo review of the record, the

arguments and submissions of the parties, and the Court being otherwise duly advised in

the premises, the Court hereby enters the following:

                                        ORDER

      1.     Defendant’s objections (Doc. No. [32]) to Magistrate Judge Leo I.

Brisbois’s Report and Recommendation are OVERRULED.

      2.     Magistrate Judge Leo I. Brisbois’s Report and Recommendation (Doc.

No. [31]) is ADOPTED.

      2.     Defendant’s Motion for Suppression of Evidence Obtained as a Result of

Search of Vehicle (Docket No. [23]) is DENIED.


Dated: October 15, 2019                  s/Donovan W. Frank
                                         DONOVAN W. FRANK
                                         United States District Judge



                                            3
